Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends on claim 4 which was cancelled and withdrawn.  Appropriate correction is required. For purposes of compact prosecution, claim 5 is interpreted to depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. (WO 2017110878 A1 and Mase hereinafter.) in view of Frick et al. (US 3646538 and Frick hereinafter.).
Regarding claim 1, Mase discloses a power supply control device [fig. 1, power supply control apparatus 11] for controlling power supply to a load [fig. 1, load 12, pg. 2], the power supply control device comprising:  a switch [fig. 1, transistor 20] configured to supply power to the load [pg. 3] when turned on [pg. 3] and disconnect power from the load when turned off [pg. 3], a first resistor [fig. 1, resistor Ra] disposed on a path of a current flowing [pg. 3] to the load via the switch, the first resistor interposed between the switch and the load [fig. 1], a differential amplifier [fig. 1 and 2, differential amplifier 31 of output circuit 22] having a minus terminal [negative terminal] and a plus terminal [positive terminal], the differential amplifier outputting a voltage [fig. 2, output of operational amplifier 31 into base of bipolar transistor 30] corresponding to a value of a voltage between two ends of the first resistor [fig. 2, Vs and Va, pg. 4]. Mase does not explicitly disclose a first capacitor connected between a point midway on a path of power supply from the minus terminal of the differential amplifier to an upstream end of the first resistor, and a second capacitor connected between a point midway on the path of power supply from the plus terminal of the differential amplifier to a downstream end of the first resistor, and wherein an end of the first capacitor on the supply-path side is connected to an end of the second capacitor on the supply-path side.  
However, Frick discloses a first capacitor [capacitor 41] connected between a point midway on a path of power supply [line 55] from the minus terminal [terminal 42; with capacitor 41 coupled to line 55 through oscillator 30, diode 47 and diode 46] of the differential amplifier [amplifier 40] to an upstream end of the first resistor [resistor 44 and 45 in series], and a second capacitor [capacitor 25] connected between a point midway on the path of power supply from the plus terminal [terminal 43; with capacitor 25 coupled to line 55 through diode 46] of the differential amplifier to a downstream end of the first resistor, and wherein an end of the first capacitor on the supply-path side is connected to an end of the second capacitor on the supply-path side [col 2 line 72 – col 3 line 37 and col 2 lines 1-35]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Mase to include the teachings of Frick to disclose a system for converting a signal in an amplifier.
Regarding claim 2, Mase in view of Frick discloses wherein further comprising: a variable resistor [Mase, fig. 2, transistor 30, pg. 3] having a first end [Mase, Ve] connected to the upstream end [Mase, Vs] of the first resistor [Mase, resistor Ra, pg. 3], and fluctuating in a first resistor value between the first end and a second end depending on a value of the voltage outputted from the differential amplifier [Mase, pg. 4], and a second first resistor [Mase, fig. 2, resistor Rd] having one end connected to the second end of the variable resistor [pg. 3.], wherein a voltage is outputted from a connection node [Mase, fig. 2, pg. 3, control circuit output] between the variable resistor and the second first resistor.  
Regarding claim 3, Mase in view of Frick discloses further wherein the variable resistor [Mase, pg. 3, fig. 2, transistor 30] is a transistor, the resistance value between the first end and the second end of the first resistor depends on a value of a voltage inputted to a control end of the variable resistor [Mase, pg. 3], and the differential amplifier outputs a voltage to the control end [Mase, pg. 3].  
Regarding claim 6, Mase in view of Frick discloses further wherein the first capacitor [Frick, capacitor 41] is connected at the point midway on the path of power supply [Frick, col 2 line 72 – col 3 line 37 and col 2 lines 1-35, line 55] via the second capacitor [Frick, capacitor 25].  
Regarding claim 7, Mase in view of Frick discloses further wherein the second capacitor [Frick, capacitor 25] is connected at the point midway on the path of power supply [Frick, col 2 line 72 – col 3 line 37 and col 2 lines 1-35, line 55] via the first capacitor [Frick, capacitor 41].  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mase in view of Frick further in view of Buchannan et al. (US 20020125865 A1 and Buchanan hereinafter.).
Regarding claim 5, Mase in view of Frick discloses all the features regarding claim 1 as indicated above. Mase in view of Frick does not explicitly disclose wherein further comprising: a third resistor, and a fourth resistor, wherein the first capacitor is connected to the upstream end of the resistance first resistor via the third resistor, and the second capacitor is connected to the downstream end of the resistance first resistor via the fourth resistor.
However, Buchanan discloses wherein further comprising: a third resistor [fig. 4, resistor 318], and a fourth resistor [fig. 4, resistor 322], wherein the first capacitor is connected to the upstream end [fig. 4, input terminal 306 of resistive element 302] of the first resistor via the third resistor, and the second capacitor is connected to the downstream end [fig. 4, input terminal 308 of resistive element 302] of the resistance first resistor via the fourth resistor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Mase in view of Frick to include the teachings of Buchanan to disclose isolation circuitry for a power supply which improves upon the characteristics of known blocking systems.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mase in view of Frick further in view of Chen et al. (US 7812671 and Chen hereinafter.).
Regarding claim 8, Mase in view of Frick discloses all the features regarding claim 1 as indicated above. Mase in view of Frick does not explicitly disclose further comprising: a first inductor, a second inductor, and a third capacitor connected between the two ends of the first resistor, wherein the first capacitor is connected to the upstream end of the first resistor via the first inductor, and the second capacitor is connected to the downstream end of the first resistor via the second inductor.  
However, Chen discloses where further comprising: a first inductor [fig. 1, inductor 22], a second inductor [fig. 1, inductor 24], and a third capacitor [fig. 1, capacitor 26] connected between the two ends of the first resistor [fig. 1, col 3 lines 46-53, load 40], wherein the first capacitor [fig. 1, capacitor 25] is connected to the upstream end [a first input] of the first resistor via the first inductor, and the second capacitor is connected to the downstream end [a second input] of the first resistor via the second inductor [col 3 lines 26-45]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Mase in view of Frick to include the teachings of Chen to disclose a power amplifier having improved efficiency.
Regarding claim 9, Mase in view of Frick discloses all the features regarding claim 1 as indicated above. Mase in view of Frick does not explicitly disclose wherein further comprising a fourth capacitor connected between the two ends of the first resistor.
However, Chen discloses wherein further comprising a fourth capacitor [fig. 1, capacitor 27] connected between the two ends of the first resistor [fig. 1, col 3 lines 26-45, load 40]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Mase in view of Frick to include the teachings of Chen to disclose a power amplifier having improved efficiency.
Response to Arguments
Applicant’s arguments with respect to claim 1-3 and 5-9 have been considered but are moot because the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842